Citation Nr: 0018741	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for a disability 
manifested by persistent diarrhea, to include irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO, among other actions, 
denied entitlement to service connection for left ear hearing 
loss, bilateral ankle disability, and a disability manifested 
by persistent diarrhea.

In January 1997, the Board remanded the claims for the 
appellant to undergo additional VA examinations.  At that 
time, the Board referred the issue of entitlement to service 
connection for tinnitus to the RO for appropriate 
consideration.  In an August 1997 rating decision, the RO 
granted entitlement to service connection for tinnitus and 
assigned a 10 percent disability evaluation.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record indicates that the appellant was shown to have 
a significant shift in hearing in July 1977 and was diagnosed 
with moderate hearing loss, bilateral, at the retirement 
examination in March 1993.

2.  The appellant has a current diagnosis of high frequency 
mild to moderate sensorineural hearing loss, with the right 
ear being worse than the left ear.

3.  Competent evidence of a current left ear hearing loss 
disability, for VA purposes, is not of record.

4.  Competent evidence of a current bilateral ankle 
disability is not of record.

5.  Competent evidence of a nexus between the diagnosis of 
probable irritable bowel syndrome and service is not of 
record.


CONCLUSIONS OF LAW

1.  The claim for service connection for left ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).

2.  The claim for service connection for bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a disability 
manifested by diarrhea, to include irritable bowel syndrome, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection is warranted for 
left ear hearing loss disability, bilateral ankle disorder, 
and a disability manifested by persistent diarrhea.  He 
states he was exposed to loud noises in service and that he 
developed hearing loss in his left ear as a result.  
Additionally, he states he developed a bilateral ankle 
disability due to extensive walking on concrete during active 
service, when he worked as a security policeman.  Finally, 
the appellant asserts he developed chronic diarrhea during 
service, which began in the late 1980's.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  With a "chronic disease," such as 
sensorineural hearing loss, service connection may be 
warranted when the disease is manifested to a compensable 
degree within one year following service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that left ear hearing loss, 
bilateral ankle disability, or diarrhea arose under combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

I.  Left ear hearing loss disability

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))). 

The Board notes that the appellant is service connected for 
right ear hearing loss disability, and thus only the 
appellant's left ear will be discussed in the decision.

The appellant's hearing was examined on numerous occasions 
during service, which revealed some degree of hearing loss in 
the left ear.  See Hensley, 5 Vet. App. at 157 (the threshold 
for normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss).

At entrance, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
5
5

In July 1977, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
20
15

At that time, it was determined that the appellant had a 
"significant shift in hearing."  He was subsequently 
entered into a follow-up, which required removal of noise for 
30 days before additional audiometric testing.

In August 1991, it was noted again that the appellant had a 
significant threshold shift per audiometric testing.  The 
examiner noted the appellant was working as a club manager, 
which exposed him to loud music.  The assessment was that the 
appellant required education on hearing conservation.  The 
examiner stated the appellant was refitted with earplugs.

At the time of the appellant's retirement examination in 
March 1993, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
20
25

The examiner entered a diagnosis of moderate hearing loss in 
both ears at 4000 and 6000 Hertz.  In a report of medical 
history completed by the appellant at that time, he stated 
"yes" to ever having or having now hearing loss.  The 
examiner stated, "Hearing loss 1980, see medical records."

On VA audiological evaluation in January 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
15
20

Speech audiometry revealed speech recognition ability of 
100 percent in the left ear.  

The appellant had a Board hearing before the undersigned in 
September 1996.  There, he stated he was on the flight line 
while on active duty and had been exposed to loud noises.  
Additionally, he stated he had worked as a club manager 
during service and had been subjected to loud music for 10 to 
12 hours per day.  The appellant stated he had been put on 
profile while in service because of hearing loss.

On VA audiological evaluation in February 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
15
30

Speech audiometry revealed speech recognition ability of 
100 percent in the left ear.  The VA examiner entered a 
diagnosis of high frequency mild to moderate sensorineural 
hearing loss secondary to noise exposure, with the right ear 
being greater than the left ear.  

The Board has carefully and thoroughly reviewed the evidence 
of record, including the testimony provided at the Board 
hearing, and finds that the appellant's claim for service 
connection for left ear hearing loss disability is not well 
grounded.  See Caluza, 7 Vet. App. 498; 38 U.S.C.A. 
§ 5107(a).

The Board is aware that the service medical records showed 
some degree of hearing loss with pure tone thresholds of 
between 15 and 25 decibels at various Hertz frequencies 
during service.  However, the two post-service audiological 
evaluations in 1994 and 1997 have not revealed a left ear 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
Thus, the appellant has not established that he has a left 
ear hearing loss "disability," see 38 C.F.R. § 3.385, which 
is a requirement for the granting of service connection, see 
Caluza, 7 Vet. App. 498.

Neither the January 1994 or February 1997 audiological 
evaluation revealed any auditory threshold in the left ear of 
40 decibels or greater nor did either reveal that the 
appellant had at least three thresholds that were 26 decibels 
or greater in the left ear.  See 38 C.F.R. § 3.385.  Further, 
his speech recognition was 100 percent in the left ear, which 
is greater than the 94 percent requirement.  See id.  Thus, 
the appellant does not have a current left ear hearing loss 
disability as measured under 38 C.F.R. § 3.385.  

In Hensley, the United States Court of Appeals for Veterans 
Claims (the Court) recognized that a veteran, for VA 
purposes, can have normal hearing, abnormal hearing, which is 
not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss).

Thus, the January 1994 audiological evaluation revealed 
normal hearing in the left ear.  See id.  At the time of the 
February 1997 audiological evaluation, the appellant's pure 
tone threshold was 30 decibels in the left ear at 4000 Hertz, 
which would indicate abnormal hearing at that threshold.  
However, although such indicates abnormal hearing at that 
threshold, it does not constitute a hearing loss 
"disability" for VA purposes.  See id.; 38 C.F.R. § 3.385.

Because the evidence establishes that the appellant does not 
have a left ear hearing loss disability for VA purposes, the 
claim is not well grounded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  
Further, assuming that the appellant is claiming that he has 
a current left ear hearing loss disability, he is a lay 
person, and his opinion is not competent.  See Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494.  The appellant's 
own, unsupported opinion does not give rise to a well-
grounded claim for service connection for left ear hearing 
loss disability.

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); Brannon v. 
Derwinski, 1 Vet. App. 314, 316-17 (1991).  

The Board is aware that the VA examiner, who conducted the 
February 1997 audiological evaluation, entered a diagnosis of 
high frequency sensorineural hearing loss and noted that the 
right ear was worse than the left ear.  This implies that the 
appellant has sensorineural hearing loss in the left ear.  
However, it must be noted that there is no indication that 
the appellant incurred a hearing loss "disability" in the 
left ear to a compensable degree within one year of 
separation from service.  The mere fact that a veteran has an 
organic disease of the nervous system during or after service 
is not determinative unless that disease results in 
"disability."  For hearing loss purposes, VA has defined a 
hearing loss "disability" as a condition that meets the 
provisions of 38 C.F.R. § 3.385.  As stated above, there is 
no post-service evidence that establishes that the appellant 
has ever had a post service hearing loss disability of the 
left ear.

However, the Board would recommend to the appellant that if 
his hearing worsens in the left ear, he should seek to reopen 
his claim for service connection by bringing forth evidence 
which complies with the requirements of 38 C.F.R. § 3.385.

II.  Bilateral ankle disorder

The Board notes that the appellant is service connected for 
bilateral flat feet.

The service medical records reveal that the appellant 
complained of pain in his right ankle in September 1981.  He 
described that his right ankle would give out on him while 
walking.  He denied any history of recent trauma.  Physical 
examination revealed no laxity in the right ankle or 
erythema.  The assessment was weakness in the right ankle by 
history.

He was seen four days later with continuing complaints of 
right ankle pain for the past two months.  He stated that at 
about that time, he remembered tripping over a child's toy.  
He reported he would hear a popping noise when walking.  The 
examiner stated that active range of motion of the right 
ankle was within normal limits in all movements.  There was 
no edema, and no palpable pain.  The examiner noted the 
appellant had very flat feet, which contributed to a 
noticeable pronated foot and Helbings's sign.  The assessment 
was ankle pain of unknown etiology.

In December 1990, the appellant complained of painful arches 
in his feet and painful ankles.  He stated the pain had 
occurred for approximately six months.  The examiner stated 
the appellant had lateral instability in his ankles.

At the time of the retirement examination in March 1993, 
clinical evaluation of the lower extremities was normal.  In 
a separate medical record at that time, the examiner stated 
the appellant reported "weak ankles or flat feet," which he 
stated had been treated with arch support inserts and 
resulted in "full recovery" and was asymptomatic when 
standing for long periods of time.

In January 1994, the appellant underwent a VA examination.  
The examiner did not enter a diagnosis related to the ankles, 
but stated the appellant had full range of motion in his 
ankles and subtalar joints.

At the September 1996 hearing, the appellant testified he had 
been treated for ankle problems while in service and had been 
recommended to walk on the side of a hill to strengthen his 
ankles.  He stated he continued to have pain with his ankles 
since being discharged from service; however, he noted he had 
not undergone any physical therapy since service.  The 
appellant stated his ankles swelled at times, depending on 
how much he had been on his feet.  He also stated his ankles 
would get discolored.  He stated that if he did not wear his 
insoles, he would hear a popping sound in his ankles.

In February 1997, the appellant underwent a VA examination.  
The examiner noted that the appellant walked with a normal 
gait pattern and that there was no discoloration in his foot 
area.  Examination of the ankle revealed no ankle 
abnormality.  The examiner noted the appellant would get pain 
along the lateral aspect of the subtalar joint, which he 
stated was secondary to the flexible pes planus and which he 
concluded the appellant had interpreted as ankle pain.  Range 
of motion of the ankle was normal, bilaterally.  There was no 
swelling, deformity, tenderness, or palpation abnormalities 
in the ankles, bilaterally.  Additionally, there was no 
crepitus or evidence of ankle synovitis or tenosynovitis.  
The subtalar joint, tarsal joint, and mid tarsal joint all 
appeared normal.  The examiner stated there was no restricted 
motion in these areas or evidence of ankylosis.

X-rays taken of the ankles at that time were interpreted as 
negative.  The examiner entered a diagnosis of, "No 
intrinsic ankle abnormalities noted objectively."  He added 
that the complaints of ankle pain by the appellant were 
related to his subtalar joint, which was a component of his 
flexible pes planus.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the appellant's claim for service 
connection for bilateral ankle disability is not well 
grounded.  See Caluza, 7 Vet. App. 498; 38 U.S.C.A. 
§ 5107(a).

The appellant is competent to state he had bilateral ankle 
pain in service, which is substantiated by the service 
medical records.  The Board is aware that the service medical 
records show a finding of instability of the ankles; however; 
they do not establish a chronic bilateral ankle disability.  
At the retirement examination in March 1993, clinical 
evaluation of the lower extremities was normal.

Additionally, the appellant has not brought forth competent 
medical evidence of a current bilateral ankle disability.  He 
underwent a VA examination in February 1997.  The examiner 
made a determination that the veteran did not have a current 
bilateral ankle disability.  

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  Because the 
appellant has not submitted any evidence of a current 
bilateral ankle disability, the Board must deny it as not 
well grounded.  Id.; see also Caluza, supra.

Although the appellant has stated that he currently suffers 
from a bilateral ankle disability, it has not been shown that 
he possesses the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See Layno, 
6 Vet. App. at 470; Espiritu, 4 Vet. App. at 494.  The 
appellant's own, unsupported opinion does not give rise to a 
well-grounded claim.  Id.

Thus, service connection for a bilateral ankle disorder is 
denied as not well grounded.

III.  Disability manifested by persistent diarrhea

Service medical records reveal that in March 1975, the 
appellant complained of diarrhea for three days with 
headaches and muscle aches.  He denied any blood in his 
stools.  No diagnosis was entered.  In September 1988, the 
appellant complained of persistent diarrhea for one week 
since arriving to Italy.  An assessment of viral syndrome was 
entered.

In March 1993, clinical evaluation of the appellant's abdomen 
was normal.  In a report of medical history completed by the 
appellant at that time, he stated "yes" to ever having or 
having then stomach, liver, or intestinal trouble.  The 
examiner noted that such trouble began in 1988 which had been 
manifested by constant diarrhea, which had been diagnosed as 
gastroenteritis and treated with "unknown medication."  The 
appellant reported frequent recurrences.

In January 1994, the appellant underwent a VA examination.  
He reported that for the last five years, he had had loose or 
watery stools almost daily, but noted it was only after 
eating breakfast.  He stated that he had seen a private 
physician recently, who had diagnosed irritable colon 
syndrome.  The examiner stated examination of the abdomen 
revealed no palpable organs or masses.  He entered a 
diagnosis of loose or watery stools daily following breakfast 
meal claimed by veteran.  He stated the symptoms suggested 
possible irritable bowel syndrome.

A March 1994 barium enema revealed a solitary sigmoid 
diverticula, but no other abnormalities.

At the September 1996 hearing, the appellant testified that 
when he had first gotten to Italy while in service, he had 
begun having diarrhea in the morning.  He stated that it 
continued from that time to the present time, which had 
recently caused him to lose weight.  The appellant testified 
that medication did not help alleviate his diarrhea.  He 
noted he thought it might be an allergic reaction to milk and 
had stopped drinking it but that the diarrhea had continued.  

In February 1997, the appellant underwent a VA examination.  
He reported having persistent diarrhea and denied heartburn, 
nausea, or vomiting.  The appellant stated he had been 
undergoing a divorce, which had begun in August 1996 and at 
which time, he had lost a significant amount of weight.  He 
further stated he had more diarrhea during that time.  

Examination of the abdomen revealed a slight generalized 
abdominal tenderness, but no palpable organs or masses.  The 
diagnosis was "[p]robable irritable bowel (functional bowel) 
syndrome."

The examiner noted he had reviewed the appellant's claims 
file.  He stated that with irritable bowel syndrome, no 
anatomic cause could usually be found.  He stated the 
appellant had been exposed to a psychosocial stressor when 
going through his divorce and that he had a fear of having 
cancer, which the examiner stated may precipitate symptoms.

A upper gastrointestinal series was done in March 1997.  The 
results revealed an unremarkable test.  It was noted that 
there was a non-obstructive dilatation of the small bowel, 
which might be tropical sprue or infectious enteritis.

The record reflects the RO sent the February 1997 examination 
back for the examiner to review the upper gastrointestinal 
series, as it had been completed following the examination 
and the examiner had not had an opportunity to address the 
findings in relation to the appellant's diarrhea complaints.

In a May 1997 addendum, the examiner noted the appellant had 
been seen in the gastrointestinal clinic at various times in 
April 1997.  A stool examination conducted during that time 
was consistent with secretory diarrhea, but fecal fat output 
was within normal limits.  He noted the examiner of the stool 
specimen stated that the fecal chymotrypsin activity was 
mildly low, which could indicate an exocrine pancreatic 
insufficiency or could be normal.  Additionally, he noted the 
appellant underwent an esophagogastroduodenoscopy, which 
revealed no evidence of pathology in the esophagus, the whole 
stomach, or the whole duodenum.  He further noted that 
biopsies were taken to rule out sprue, which had been 
reported as negative.  Finally, he stated the appellant was 
seen on April 29, 1997, at which time he stated he had been 
doing well and had reported having one formed bowel movement 
daily.  He stated the diagnosis at that time was chronic 
diarrhea, negative for celiac sprue.

The examiner noted that the appellant was going to undergo a 
flexible sigmoidoscopy in three months.  He added he was 
still under the opinion that his previous discussion 
regarding irritable bowel syndrome was still the most likely 
possibility to account for the appellant's symptoms.

In an August 1997 addendum, the examiner noted the appellant 
had failed to appear for the scheduled flexible 
sigmoidoscopy.  He stated he had reviewed the appellant's 
claims file, and he reported the relevant documents.  The 
examiner stated he had called the gastroenterology clinic and 
that he had been informed that the appellant had not shown up 
for the sigmoidoscopy.  Thus, he stated, "As to the etiology 
of the veteran's present complaint of diarrhea, no specific 
diagnosis has been made as he did not report for the 
sigmoidoscopy. . . ."  He added that it was therefore 
impossible for him to state whether the appellant's 
complaints of diarrhea were caused or aggravated by his 
military service.

The Board notes that pursuant to 38 C.F.R. § 3.655 (1999), 
when the claimant without good cause fails to report for an 
examination in connection with an original claim for service 
connection, the claim will be based upon the evidence of 
record.  The Board finds it has complied with the regulation.

After a careful and thorough review of the evidence of 
record, the Board has determined that the appellant's claim 
for service connection for a disability manifested by 
persistent diarrhea, to include irritable bowel syndrome, is 
not well grounded.  See Caluza, 7 Vet. App. 498; 38 U.S.C.A. 
§ 5107(a).

The appellant is competent to state he had diarrhea in 
service, which is substantiated by the service medical 
records.  Additionally, a diagnosis of "probable" irritable 
bowel syndrome has been entered.  However, the appellant's 
claim fails because he has not brought forth competent 
evidence of a nexus between the diagnosis of probable 
irritable bowel syndrome and service.  See Caluza, supra.  

In an attempt to determine the etiology of the appellant's 
diarrhea, the RO scheduled a sigmoidoscopy in May 1997.  In 
the August 1997 addendum, the examiner stated that it was not 
possible for him to opine as to the etiology of the diarrhea 
without the results from the sigmoidoscopy.  Because the 
claim is not well grounded, there is no duty to assist the 
appellant by sending the case back to the RO for an 
opportunity for him to appear for the sigmoidoscopy.  See 
38 U.S.C.A. § 5107(a).  Without competent evidence of a nexus 
between the diagnosis of probable irritable bowel syndrome 
and service, the claim is not well grounded.  See id.

Although the appellant has stated and testified he believes 
his current problems with diarrhea, to include the diagnosis 
of probable irritable bowel syndrome, are related to service, 
he is not competent to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 4 
Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").

Thus, service connection for a disability manifested by 
persistent diarrhea, to include irritable bowel syndrome, is 
denied as not well grounded.

IV.  General duty

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in June 1995 and a supplemental 
statement of the case in September 1997.

Additionally, the Board remanded the claims on appeal to have 
the appellant undergo additional VA examinations.  The Board 
also asked the RO to request from the appellant the names and 
addresses of medical professionals, who he had seen in 
connection with his claims for service connection.  A letter, 
which complied with the Board's remand, was sent to the 
appellant in January 1997, to which he did not respond.  

In this respect, the Board finds that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board additionally finds that VA has advised the 
appellant of the evidence necessary to establish well-
grounded claims for entitlement to service connection for 
left ear hearing loss, bilateral ankle disability, and for a 
disability manifested by persistent diarrhea, to include 
irritable bowel syndrome.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

As the appellant's claims for entitlement to service 
connection for left ear hearing loss disability, a bilateral 
ankle disability, and a disability manifested by persistent 
diarrhea, to include irritable bowel syndrome, are not well 
grounded, the doctrine of reasonable doubt is not applicable 
to his case.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a disability manifested 
by persistent diarrhea, to include probable irritable bowel 
syndrome, is denied.



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals



 

